In a matrimonial action, defendant wife appeals from an order of the Supreme Court, Suffolk County, dated March 28, 1979, which denied her motion for summary judgment on her third counterclaim, inter aha, to direct the return of her engagement ring. Order reversed, on the law, with $50 costs and disbursements, motion for summary judgment granted and case remanded to Special Term for further proceedings in accordance herewith. Under the circumstances of the instant case it is our belief that plaintiff has failed to allege facts sufficient to create a triable issue regarding the consideration underlying the gift of the engagement ring in question to his wife. Accordingly, defendant is entitled to summary judgment on her third counterclaim and to the return of the ring (see Beck v Cohen, 237 App Div 729). In the event that the plaintiff is unable to return the engagement ring, *553a hearing will be necessary to establish its value (see CPLR 3212, subd [c]). Gulotta, J. P., Cohalan, Martuscello and Gibbons, JJ., concur.